— In an action by a broker to recover commissions allegedly earned on defendant’s sale of vacant land in Mount Vernon, the defendant appeals from a judgment of the City Court of Mount Vernon, entered July 21, 1960, after a jury trial, on a verdict in favor of plaintiff. Judgment reversed on the law, with costs, and complaint dismissed on the law, with costs. We have not considered any of the factual findings implicit in the jury’s verdict. Plaintiff’s evidence showed that he was hired about October 10, 1954; that later in said month a prospective purchaser, produced by plaintiff, made an offer to defendant’s president, Pepe, for a specific property owned by another of *503Pepe’s .corporations (and not the property involved in this action); and that Pepe rejected such offer but told plaintiff not to worry about losing a deal with said customer because he, Pepe, would “ handle it ” — referring to the possible sale to such customer of any other unspecified property. In the Summer of 1958, the same customer and Pope began negotiations with respect to the property involved in this action. In October, 1958, they entered into a contract for its sale and title was closed the following January. In our opinion, there was no evidence that plaintiff had performed his duties within a reasonable time after his alleged 1954 hiring. As matter of law, the evidence requires the conclusion: (1) that plaintiff and defendant abandoned any contract they may have had before the customer and Pepe entered into their 1958 negotiations for the sale of the subject property; and (2) that such sale, which was consummated in 1959, had no relationship to the 1954 hiring of plaintiff by defendant or to any services rendered by plaintiff pursuant to such hiring. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.